Citation Nr: 1023013	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee strain status post cartilage removal with 
degenerative joint disease, currently assigned a 10 percent 
disability evaluation.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board issued a decision in July 2008 in which a 10 
percent disability evaluation was restored for the Veteran's 
service-connected left knee disability and the issue of 
entitlement to an increased evaluation for that disability 
was remanded for further development.  The Board also 
remanded the case for further development in July 2009.  The 
requested development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on March 27, 2008, by means of video 
conferencing equipment with the appellant in Indianapolis, 
Indiana, before the undersigned acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file

The Board notes that the Veteran did request another video 
conference hearing in January 2010.  However, as noted above, 
he has already been afforded such a hearing, and he has not 
provided good cause for why another hearing would be 
necessary.  In fact, he specifically stated in January 2010 
that he did not have any new evidence to submit.  Therefore, 
the Board will proceed with a decision in this case.

The Board also observes that the Veteran was originally 
represented by a private attorney; however, he indicated in a 
February 2009 letter that the attorney no longer represented 
him in this appeal.  The Veteran also submitted a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in November 2009 in which he 
designated Vietnam Veterans of America as his representative.  
Nevertheless, he sent another statement to the Board in 
January 2010 indicating that he would represent himself in 
this appeal.  As such, the Veteran has revoked his 
representative's authority to act, and the case will proceed 
without representation.  See 38 C.F.R. § 20.607 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is in receipt of the maximum schedular 
evaluation available for the symptomatic removal of semilunar 
cartilage.

3.  The Veteran has been shown to have full extension of the 
left knee with flexion to at least 110 degrees, and his 
painful and slightly limited motion is already contemplated 
in the 10 percent disability evaluation for the symptomatic 
removal of semilunar cartilage.  

4.  The Veteran's residuals of a left knee strain status post 
cartilage removal with degenerative joint disease are not 
productive of ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left knee strain status post cartilage removal 
with degenerative joint disease have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1- 4.14, 4.71a, Diagnostic Code 5003, 5010, 5256-
5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO did provide the appellant with notice in 
April 2006, prior to the initial decision on the claim in 
June 2006, as well as in August 2008 and July 2009.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The April 2006, August 2008, 
and July 2009 letters notified the Veteran that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
his entitlement to increased compensation.  Specifically, he 
was informed in the letters of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  The letters 
also listed examples of evidence, which included information 
about on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect him.

The April 2006, August 2008, and July 2009 letters also 
informed the Veteran that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2006, August 2008, and 
July 2009 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006, August 2008, and July 2009 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  Those letters also stated that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also provided the opportunity to testify at a hearing before 
the Board.

In addition, the Veteran was afforded VA examinations in June 
2006, November 2008, and June 2009 in connection with his 
claim for an increased evaluation.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2009 VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination and fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined.  38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a SOC and SSOCs, which 
informed him of the laws and regulations relevant to the 
claim.  The Board concludes the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition. See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The Veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a left knee strain, status 
post cartilage removal with degenerative joint disease, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5259.  
With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen. 38 C.F.R. § 4.27 (2009).  The hyphenated diagnostic 
code in this case indicates that the arthritis under 
Diagnostic Code 5010 is the service-connected disorder and 
that the removal of semilunar cartilage under Diagnostic Code 
5259 is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent evaluation is authorized if there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees. A 30 percent 
disability evaluation is assigned when flexion is limited to 
15 degrees, which is the maximum evaluation available under 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees, and a 10 percent 
disability evaluation is contemplated for extension limited 
to 10 degrees. When there is limitation of extension to 15 
degrees, a 20 percent disability evaluation is warranted. A 
30 percent rating will be assigned for extension limited to 
20 degrees, and a 40 percent rating is contemplated for 
limitation of extension to 30 degrees. A 50 percent 
disability evaluation is warranted for extension limited to 
45 degrees.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion. 38 
C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected residuals of a left knee 
strain status post cartilage removal with degenerative joint 
disease.  The Board notes that the Veteran did undergo a 
lateral meniscectomy of the left knee, and under Diagnostic 
Code 5259, a 10 percent disability evaluation is assigned for 
the symptomatic removal of semilunar cartilage.  However, a 
10 percent disability evaluation is the maximum evaluation 
available under that diagnostic code.  Consequently, there is 
no basis for an increased evaluation under Diagnostic Code 
5259.

The Board has also considered whether the Veteran is entitled 
to a higher or separate evaluation under the criteria for 
evaluating arthritis.  There is x-ray evidence showing that 
he has osteoarthritis of the left knee.  However, the Veteran 
is already assigned a 10 percent disability evaluation, and 
there is no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  In addition, the 
medical evidence of record does not show him to even meet the 
criteria for a noncompensable evaluation under Diagnostic 
Codes 5260 and 5261.  In fact, the June 2006 VA examination 
revealed full extension to 110 degrees of flexion, and 
private medical records dated in June 2006 documented him as 
having extension to zero degrees and flexion to 130 degrees.  
Similarly, the November 2008 VA examiner indicated that the 
Veteran had full extension to 120 degrees of flexion, and the 
June 2009 VA examination found him to have -5 degrees of full 
extension to 112 degrees of flexion.  As such, the Veteran 
has not met the criteria for an increased evaluation under 
Diagnostic Codes 5003, 5010, 5260, and 5261.

Absent any objective medical evidence of compensable 
limitation of motion or other symptomatology, it appears that 
the current 10 percent disability evaluation was based on 
recognition that the Veteran had painful and slightly limited 
motion.  Indeed, the General Counsel concluded in VAOPGCPREC 
9-98 that limitation of motion is a relevant consideration 
under Diagnostic Code 5259, and the January 2009 rating 
decision specifically indicated that the 10 percent 
disability evaluation was being assigned for the Veteran's 
painful motion, crepitation, and functional impairment.  As 
such, it appears that the Veteran is already being 
compensated for painful and slightly limited motion.  
Separate disability ratings may only be assigned for distinct 
disabilities resulting from the same injury if the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  There 
does not appear to be any objective symptomatology other than 
painful and slightly limited motion, and as such, a separate 
evaluation is not warranted for arthritis.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code. See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, and impairment of the tibia and fibula, the Board 
finds that the criteria for a rating in excess of 10 percent 
for his left knee disability are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5262 
(2009).  In this regard, the medical evidence of record does 
not show the Veteran to have ankylosis.  The aforementioned 
range of motion findings show that his knee is not fixed or 
immobile.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In addition, the medical evidence does not show the 
Veteran to have recurrent subluxation, lateral instability, 
dislocated semilunar cartilage, or malunion of the tibia and 
fibula.  In fact, private medical records dated in June 2006 
noted that there was good medial, lateral, anterior, and 
posterior stability, and the June 2009 VA examiner 
specifically indicated that there no evidence of any gross 
instability or subluxation.  Therefore, the Board finds that 
the Veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5256, 5257, 5258, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
knee disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's left knee is contemplated in the currently assigned 
10 percent disability evaluation under Diagnostic Codes 5010-
5259.  Indeed, the January 2009 rating decision specifically 
discussed his painful motion and functional impairment in its 
assignment of the 10 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the June 
2006 and November 2008 VA examiners stated that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  The June 2009 VA 
examiner also indicated that there was no loss joint function 
with use due to pain, weakness, fatigability, incoordination, 
or flare-ups.  The latter examiner also stated that the 
Veteran appears to function fairly well, despite the clinical 
and radiographic findings.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for an increased evaluation for left knee strain status 
post cartilage removal with degenerative joint disease.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected left knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
observe that the Veteran reported being unemployed at the 
time of his June 2009 VA examination; however, there is no 
indication that his unemployment status is due solely to his 
service-connected left knee disability.  In fact, the June 
2006, November 2008, and June 2009 VA examiners commented 
that there was no effect on the Veteran's usual occupation or 
daily activities.  Nor were there any incapacitating 
episodes.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected left knee disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee strain status post cartilage removal with degenerative 
joint disease is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


